Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                     DETAILED ACTION
1. The Applicants’ response to the office action field on June 25, 2020 has been considered and acknowledged.
                                                  Examiner’s Amendment
2.   An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
    Authorization for this examiner’s amendment was given in an interview with Mary S Consalvi on December 23, 2020.
Please amend as follows:
Claim 5.  A method of multiplex amplification of at least 37 short tandem repeat (STR) loci from a sample containing nucleic acids, comprising: 
(a) contacting in one solution said sample with at least 37 different primer pairs for said at least 37 STR loci, wherein at least one primer of each primer pair is labeled with a fluorescent dye, and wherein at least six different fluorescent dye-labels are used, and wherein at least 26 different primer pairs of said at least 37 different primer pairs for STR loci are for autosomal STR loci, and wherein at least 11 different primer pairs of said at least 37 different primer pairs for STR loci are for Y-STR loci, and wherein the resultant STR multiplex has a Multiplex Density equal to or greater than 2.0; 

(c) detecting said nucleic acid products by laser induced fluorescence.
Claim 6.  A method of multiplex amplification of at least 27 STR loci from a sample containing nucleic acids, comprising: 
(a) contacting in one solution said sample with at least 27 different primer pairs for said at least 27 STR loci, wherein at least one primer of each primer pair is labeled with a fluorescent dye, and wherein at least six different fluorescent dye-labels are used, and wherein at least 26 different primer pairs of said at least 27 different primer pairs for STR loci are for autosomal STR loci, and wherein at least 1 different primer pair of said at least 27 different primer pairs for STR loci is for Y-STR locus, and wherein the resultant STR multiplex has a Multiplex Density equal to or greater than 2.0; 
(b) simultaneously amplifying by polymerase chain reaction (PCR) in one reaction chamber using said at least 27 different primer pairs to produce amplified nucleic acid products; and 
(c) detecting said nucleic acid products by laser induced fluorescence.
Claim 8.  A method of multiplex amplification of at least 18 STR loci from a sample containing nucleic acids, comprising: 
(a) contacting in one solution said sample with at least 18 different primer pairs for said at least 18 STR loci, wherein at least one primer of each primer pair is labeled with a fluorescent dye, and wherein at least six different fluorescent dye-labels are used, and wherein at least 17 different primer pairs of said at least 18 different primer pairs for 
(b) simultaneously amplifying by polymerase chain reaction (PCR) in one reaction chamber using said at least 18 different primer pairs to produce amplified nucleic acid products; and 
(c) detecting said nucleic acid products by laser induced fluorescence.
                                             Allowable Subject Matter
3.        Claims 5-6 and 8-11 are allowed.
Reasons for Allowance:
4. The following is an examiner's statement of reasons for allowance:
The present invention is drawn to a method of multiplex amplification of at least 37, 27, or 18 STR loci, in a sample containing nucleic acids, comprising: contacting said sample with at least 37 primer pairs, 27 primer pairs or 18 primer pairs,  wherein one primer of each primer pair is labeled with a fluorescent label, wherein at least six different fluorescent dye-labels are used and simultaneously amplifying said STR loci by polymerase chain reaction in one reaction chamber and detecting amplification product by laser induced fluorescence, wherein the resultant STR multiplex has a multiplex density equal to or greater than 2.0. The closest prior art (Hennessy et al. and Keim et al.) does not teach simultaneous amplification of at least 37, 27 or 18  STR loci in one reaction chamber and STR Multiplex Density equal to or greater than 2.0 as required by the instant claims. Each of the above references teach one or more elements or steps, but there is no .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https: //ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637